Citation Nr: 0740786	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to 
September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2007, to support his claims, the veteran testified 
at a hearing at the RO before a Veterans Law Judge of the 
Board (Travel Board hearing).  During the hearing, 
the veteran expressed his desire to withdraw his appeal for 
entitlement to non service- connected disability pension.  
Accordingly, that matter is deemed withdrawn.  38 C.F.R. 
§ 2.204 (2007).

FINDINGS OF FACT

1.  The objective and probative medical evidence of record is 
against a finding that the veteran currently has a heart 
murmur related to active military service.

2.  The objective and probative medical evidence of record is 
against a finding that the veteran currently has memory loss 
related to active military service.


CONCLUSIONS OF LAW

1.  A heart murmur disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).

2.  A memory loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2004, prior to its 
initial adjudication of these claims.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's heart murmur 
and memory loss disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  The Board 
is aware that the RO has only obtained copies of the 
veteran's service treatment records, and correspondence from 
the service department indicates that the veteran's records 
were "fire related" (e.g., damaged in a 1973 fire in St. 
Louis, Missouri).  Despite some apparent damage, the copies 
that have been associated with the claims file appear to be 
complete, and include the veteran's discharge examination.  
Given the efforts of the RO, and the absence of additional 
information or documentation from the veteran, the Board is 
fully satisfied that all necessary efforts have been made to 
obtain service medical records in this case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed destroyed).

Neither the veteran nor his representative has identified any 
other outstanding evidence, to include medical records that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 384.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as organic diseases 
of the nervous system, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Analysis

Review of the veteran's records does not reveal any chronic 
heart or memory problems during service.  While an undated 
service medical record notes a dull ache along the course of 
the veteran's sternum, this is attributed to problems with 
his gastrointestinal system, and the veteran's heart is not 
mentioned.  Likewise, service medical records are entirely 
negative for memory loss.  In the post service period, there 
is no diagnosis or treatment for either of these claimed 
disabilities, and there is no medical evidence relating the 
veteran's current claimed disabilities to service.  

Current medical evidence fails to show a clinical diagnosis 
for either a heart murmur or a mental disability 
characterized by memory loss.  January 2005 VA outpatient 
notes include the veteran's wife's complaints of poor short 
term memory.  The veteran said he had this problem for some 
time.  His mental status examination was normal, with normal 
affect and appropriate responses.  The veteran was not 
diagnosed with memory loss.  In this case, there is no 
evidence of a memory loss disability.  Regarding the 
veteran's heart murmur, a January 2006 VA outpatient note 
indicates the veteran reported no chest pain or shortness of 
breath, and was found to have a regular heart rate and 
rhythm, without murmur, rub, or gallop.  In short, there is 
no clinical evidence of a heart murmur, and no diagnosed 
disability manifest by memory loss.

In the absence of a confirmed diagnosis of a heart or mental 
disability, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

Still, the veteran contends at his hearing that he has the 
claimed disabilities and has had them since service.  The 
veteran stated that he began experiencing heart murmurs while 
serving in Iceland in 1955 o 1956.  With respect to memory 
loss, the veteran contends that this problem arose around the 
same time as his heart murmur.  These contentions are not 
supported by medical findings.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  Nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence of a 
diagnosis.  38 C.F.R. § 3.159(a)(1).  

While the veteran contends that he has a heart murmur and 
memory problems related to service, neither of these 
conditions were shown during service.  In the post service 
period, there is no diagnosis or treatment for either of 
these claimed disabilities, and there is no medical evidence 
relating the veteran's current claimed disabilities to 
service.  Accordingly, service connection for a heart murmur 
or memory loss is not in order.

For these reasons and bases, the claims for service 
connection for a heart murmur and memory loss must be denied.  
The preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
at 519 (1996).




ORDER

Service connection for a heart murmur is denied.

Service connection for memory loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


